                                                                  Case 8:18-bk-13311-CB             Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09                             Desc
                                                                                                     Main Document    Page 1 of 19


                                                                  1   William N. Lobel (CA Bar No. 93202)
                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2   650 Town Center Drive, Suite 1500
                                                                      Costa Mesa, CA 92626
                                                                  3   Telephone: (714) 384-4740
                                                                      Facsimile: (714) 384-4741
                                                                  4   E-mail:    wlobel@pszjlaw.com

                                                                  5   Attorneys for Ruby’s Diner, Inc., et al.,
                                                                      Debtors and Debtors-in-Possession
                                                                  6

                                                                  7

                                                                  8                                   UNITED STATES BANKRUPTCY COURT

                                                                  9                   CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                                 10 In re:                                                              Case No. 8:18-bk-13311-CB
                                                                 11 RUBY’S DINER, INC., a California corporation,                       Chapter 11
                                                                    et al.,1
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                                                     (Jointly Administered With Case Nos.
                                                                             Debtors and Debtors-in-Possession,                         8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                                     bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
                                          ATTORNEYS AT LAW




                                                                    Affects:                                                            13201-CB; 8:18-bk-13202-CB)
                                                                 14
                                                                         All Debtors
                                                                 15                                                                     UPDATED CHAPTER 11 STATUS
                                                                         RUBY’S DINER, INC., ONLY                                       REPORT DATED FEBRUARY 12, 2019;
                                                                 16                                                                     DECLARATION OF DOUGLAS S.
                                                                 17       RUBY’S SOCAL DINERS, LLC, ONLY                                CAVANAUGH IN SUPPORT THEREOF

                                                                 18       RUBY’S QUALITY DINERS, LLC, ONLY    DATE:                                       February 27, 2019
                                                                                                              TIME:                                       10:00 a.m.
                                                                 19       RUBY’S HUNTINGTON BEACH, LTD., ONLY CTRM:                                       5D
                                                                                                              PLACE:                                      411 West Fourth Street
                                                                 20                                                                                       Santa Ana, CA 92701
                                                                          RUBY’S LAGUNA HILLS, LTD. ONLY
                                                                 21
                                                                          RUBY’S OCEANSIDE, LTD., ONLY
                                                                 22
                                                                          RUBY’S PALM SPRINGS, LTD., ONLY
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                      1
                                                                       The last four digits of the Debtors’ federal tax identification numbers are as follows: Ruby’s Diner, Inc. (8143); Ruby’s
                                                                 28   SoCal Diners, LLC (9782); Ruby’s Quality Diners, LLC (1539); Ruby’s Huntington Beach, Ltd. (1331); Ruby’s Laguna
                                                                      Hills, Ltd. (6603); Ruby’s Oceanside, Ltd. (9104); and Ruby Palm Springs, Ltd. (9627).

                                                                      DOCS_LA#318034.1 76135/001                                1
                                                                                                                                                 UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB                Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09                          Desc
                                                                                                        Main Document    Page 2 of 19


                                                                  1       TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
                                                                          JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE OFFICIAL
                                                                  2       COMMITTEE OF UNSECURED CREDITORS, SECURED CREDITORS AND OTHER
                                                                          PARTIES IN INTEREST:
                                                                  3
                                                                                 On August 29, 2018, Ruby’s SoCal Diners, LLC, a Delaware limited liability company
                                                                  4
                                                                      (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company (“Quality”);
                                                                  5
                                                                      Ruby’s Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington Beach”);
                                                                  6
                                                                      Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”); Ruby’s
                                                                  7
                                                                      Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm Springs,
                                                                  8
                                                                      Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively, the “SoCal Debtors”)
                                                                  9
                                                                      filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. On September 5, 2018,
                                                                 10
                                                                      Ruby’s Diner, Inc., a California corporation (“RDI”) filed a related chapter 11 case. RDI and the
                                                                 11
                                                                      SoCal Debtors are referred to herein as the “Debtors.” On September 5, 2018, the Court entered an
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      order jointly administering the Debtors’ cases, with RDI designated as the lead debtor.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                 No party has requested the appointment of a trustee or examiner in the Debtors’ cases. On
                                                                 14
                                                                      September 19, 2018, the Office of the United States Trustee (the “UST”) appointed an official
                                                                 15
                                                                      committee of unsecured creditors in the RDI case (the “Committee”).
                                                                 16
                                                                                 On September 5, 2018, Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an
                                                                 17
                                                                      entity affiliated with the Debtors through common ownership and control, commenced a separate
                                                                 18
                                                                      chapter 11 proceeding.
                                                                 19
                                                                      A.         PRIOR STATUS REPORTS
                                                                 20
                                                                                 This Status Report is an update to the Debtors’ Status Reports filed with the Court on
                                                                 21
                                                                      September 19, 2018 [Docket No. 65], October 15, 2018 [Docket No. 114] and December 7, 2019
                                                                 22
                                                                      [Docket No. 151] (collectively, the “Prior Status Reports”), covering matters subsequent to the filing
                                                                 23
                                                                      of the Prior Status Reports, which Prior Status Reports are incorporated herein by this reference.2 In
                                                                 24
                                                                      support of this Status Report, attached hereto is the Declaration of Douglas S. Cavanaugh (the
                                                                 25
                                                                      “Cavanaugh Declaration”).
                                                                 26
                                                                          B.     REQUIREMENTS OF THE CHAPTER 11 DEBTORS-IN-POSSESSION
                                                                 27
                                                                                 The Debtors are in compliance with their duties under sections 521, 1106 and 1107 of the
                                                                 28
                                                                      2
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Prior Status Reports.

                                                                      DOCS_LA#318034.1 76135/001                                  2
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09              Desc
                                                                                                    Main Document    Page 3 of 19


                                                                  1   Bankruptcy Code, and the requirements of Rule 2015(2)(a) and (b) of the Local Bankruptcy Rules

                                                                  2   (the “Local Rules”). The Debtors are also in compliance with the UST requirements.

                                                                  3           On December 17, 2018, the Debtors filed their monthly operating reports for the accounting

                                                                  4   period ending December 2, 2018. On January 14, 2019, the Debtors filed their monthly operating

                                                                  5   reports for the accounting period ending December 30, 2018. On February 12, 2019, the Debtors

                                                                  6   filed their monthly operating reports for the accounting period ending January 28, 2019.

                                                                  7           The UST quarterly fees for the quarter ending December 31, 2018 have been paid.

                                                                  8   C.      EMPLOYMENT OF PROFESSIONALS

                                                                  9           On December 11, 2018, the Debtor entered into a stipulation with the UST, the Committee

                                                                 10   and Opus Bank resolving the objections to the application to employ Pachulski Stang Ziehl & Jones

                                                                 11   LLP as the Debtors’ insolvency counsel (the “PSZJ Application”) [Docket No. 157] and, on
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   December 12, 2018, the Court entered its order granting the PSZJ Application [Docket No. 170].
                                        COSTA MESA, CALIFORNIA




                                                                 13           On December 18, 2018, the Court held a hearing on the application to employ GlassRatner
                                          ATTORNEYS AT LAW




                                                                 14   Advisory Group (“GlassRatner”) as financial advisor to RDI (the “GlassRatner Application”). At

                                                                 15   that hearing, the Court requested certain modifications to the GlassRatner Application, and on

                                                                 16   January 18, 2019, GlassRatner filed a supplemental declaration in support of the GlassRatner

                                                                 17   Application [Docket No. 213]. A hearing on the GlassRatner Application is scheduled for February

                                                                 18   27, 2019.

                                                                 19           On January 16, 2019, Donlin Recano & Company (“DRC”) filed a supplemental declaration

                                                                 20   in support of the Debtors’ application to employ DRC as their claims and noticing agent (the “DRC

                                                                 21   Application”) [Docket No. 204]. A hearing on the DRC Application is scheduled for February 27,

                                                                 22   2019.

                                                                 23           The Debtors have retained AFP Saddington LLP (“AFP Saddington”) as their accountants for

                                                                 24   the purpose of preparing the Debtors’ 2017 Federal and State tax returns. The Debtors are working

                                                                 25   with AFP Saddington to finalize its employment application.

                                                                 26           The Debtors anticipate retaining G&R Bookkeeping to provide general bookkeeping services

                                                                 27   to the Debtors. The Debtors are working with G&R Bookkeeping to finalize its employment

                                                                 28   application.

                                                                      DOCS_LA#318034.1 76135/001                      3
                                                                                                                                    UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09              Desc
                                                                                                    Main Document    Page 4 of 19


                                                                  1            D.      USE OF CASH COLLATERAL, RDI DIP FINANCING MOTON, AND

                                                                  2   NETDOWN MOTION

                                                                  3           Since the Petition Dates, the Debtors have continued to operate their business in the ordinary

                                                                  4   course without material change from their pre-petition operations. The Debtors’ major assets and

                                                                  5   liabilities remain substantially the same as described in the Prior Status Reports.

                                                                  6            With respect to RDI, the following entities claim an interest in RDI’s cash collateral:

                                                                  7   (1) Credit Management Association, as collateral agent for RDI’s noteholders; (2) the Internal

                                                                  8   Revenue Service; (3) Pillsbury Winthrop Shaw Pittman LLP; and (4) Family Tree Produce (PACA

                                                                  9   claimant). In the SoCal Debtors’ cases, the following entities assert an interest in some or all of the

                                                                 10   SoCal Debtors’ cash collateral: (1) Opus Bank; (2) C&C Partnership; (3) Pillsbury Winthrop Shaw

                                                                 11   Pittman LLP; (4) Plaza Bonita, LLC; and (5) Family Tree Produce (PACA claimant).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12            Cash Collateral - SoCal Debtors: On December 18, 2018, Opus Bank filed its third
                                        COSTA MESA, CALIFORNIA




                                                                 13   stipulation between Opus Bank and the SoCal Debtors authorizing the use of cash collateral (the
                                          ATTORNEYS AT LAW




                                                                 14   “Opus Third Cash Collateral Stipulation”) [Docket No. 163], and on December 18, 2018, the Court

                                                                 15   entered its order granting the Opus Third Cash Collateral Stipulation [Docket No. 165]. A hearing

                                                                 16   on the SoCal Debtors’ continued use of cash collateral is scheduled for February 27, 2019.

                                                                 17            Cash Collateral - RDI: On September 10, 2018 and December 20, 2018, the Court entered

                                                                 18   orders approving RDI’s use of cash collateral on an interim basis [Docket Nos. 30 and 169]. A

                                                                 19   hearing on RDI’s continued use of cash collateral is scheduled for February 27, 2019.

                                                                 20            Post-Petition Financing:

                                                                 21            On January 8, 2019, the Debtors filed a motion seeking approval of, among other things,

                                                                 22   debtor-in-possession financing from Steven L. Craig (the “DIP Lender”) in the amount of $2 million

                                                                 23   (which was to be utilized not only to support operations of the certain of the Debtors during the

                                                                 24   pendency of their chapter 11 cases, but also amounts necessary to make effective date payments

                                                                 25   under a chapter 11 plan contemplated by a Plan Support Agreement entered into between RDI, RFS,

                                                                 26   Ruby’s founders Douglas Cavanaugh and Ralph Kosmides, and Mr. Craig (the “Prior DIP Motion”)

                                                                 27   [Docket No. 185]. In addition to seeking approval of the $2 million loan, the Prior DIP Motion also

                                                                 28   requested approval of the RDI’s assumption of and entry into the Plan Support Agreement, approval

                                                                      DOCS_LA#318034.1 76135/001                       4
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09              Desc
                                                                                                    Main Document    Page 5 of 19


                                                                  1   of a break-up fee and approval of a “post-petition netdown” process pursuant to which the amounts

                                                                  2   due among the Debtor, RFS and the Ruby’s franchisees could be trued-up and funds could flow into

                                                                  3   the estates (defined herein as the “Post-Petition Netdown”). The Prior DIP Motion was supported by

                                                                  4   the Committee, but was opposed by Opus Bank and Pillsbury Winthrop Shaw Pittman LLP.

                                                                  5            Following discussion among the parties, and in an attempt to address the objections to the

                                                                  6   Prior DIP Motion which threatened to derail the forward movement of the Debtors’ chapter 11 cases,

                                                                  7   RDI determined to enter into a more limited debtor-in-possession loan (with RDI as the only

                                                                  8   borrowing entity) in the amount of $200,000 – which is the minimum amount necessary to fund

                                                                  9   RDI’s operations pending confirmation of a plan. The SoCal Debtors are not parties to the $200,000

                                                                 10   DIP loan, nor do their assets serve as collateral for the DIP Loan.

                                                                 11            On February 6, 2019, RDI filed its motion seeking approval of the $200,000 DIP loan from
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   the DIP Lender (the “RDI DIP Motion”) [Docket No. 235]. Concurrently therewith, the Debtors
                                        COSTA MESA, CALIFORNIA




                                                                 13   filed a withdrawal of the Prior DIP Motion and its more expansive relief (i.e., the Debtors no longer
                                          ATTORNEYS AT LAW




                                                                 14   seek approval of the $2 million loan, the Plan Support Agreement or the break-up fee).

                                                                 15            RDI, however, by way of a stand-alone motion filed concurrently with the RDI DIP Motion,

                                                                 16   seeks approval of the Post-Petition Netdown process for which approval was previously sought by

                                                                 17   way of the Prior DIP Motion. In this regard, on February 6, 2019, RDI filed its motion (the “Post-

                                                                 18   Petition Netdown Motion”) [Docket No. 234], pursuant to which RDI seeks an order authorizing it

                                                                 19   to honor post-petition obligations between and among RDI, RFS and the Ruby’s®

                                                                 20   franchisees/licensees (the “Franchisees”) in accordance with the “Post-Petition Netdown” process

                                                                 21   described therein, on account of: (i) RDI’s post-petition reimbursement obligations to the

                                                                 22   Franchisees in connection with RDI’s gift card programs (ii) the Franchisees’ obligations under the

                                                                 23   franchise agreements between the Franchisees and RFS, specifically with respect to the payment of

                                                                 24   the franchise royalties and advertising fund obligations due thereunder, and (iii) the license fee

                                                                 25   payable to RDI by RFS pursuant to the license agreement between them (which amounts to 25% of

                                                                 26   the Franchise Royalties paid to RFS).

                                                                 27            The Committee supports approval of the $200,000 DIP loan as requested by the RDI DIP

                                                                 28   Motion (and also supports the Post-Petition Netdown Motion). In addition, the Debtors believe that

                                                                      DOCS_LA#318034.1 76135/001                       5
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09                Desc
                                                                                                    Main Document    Page 6 of 19


                                                                  1   the objections raised by Opus Bank and Pillsbury in connection with the Prior DIP Motion have been

                                                                  2   resolved as a result of the limited relief requested by way of the RDI DIP Motion (and that,

                                                                  3   regardless, Opus Bank does not have standing with respect to the RDI DIP Motion as it is not a

                                                                  4   creditor of RDI, the only borrower under the $200,000 DIP loan).

                                                                  5             Hearings on the approval of the RDI DIP Loan and the Post-Petition Netdown Motion are

                                                                  6   scheduled for February 27, 2019.

                                                                  7   E.        MOTION TO EXTEND EXCLUSIVITY PERIODS

                                                                  8             On December 26, 2018, the Debtors filed their Motion to Extend Exclusivity Period for

                                                                  9   Filing a Chapter 11 Plan and Disclosure Statement (the “Exclusivity Motion”) [Docket No. 175].

                                                                 10   On January 9, 2019, Opus Bank filed its opposition to the Exclusivity Motion (the “Opus

                                                                 11   Opposition”) [Docket No. 192]. A hearing on the Exclusivity Motion is scheduled for February 27,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   2019.
                                        COSTA MESA, CALIFORNIA




                                                                 13   F.        DEADLINE FOR FILING OF CLAIMS AND OBJECTIONS TO CLAIMS
                                          ATTORNEYS AT LAW




                                                                 14             On January 29, 2019, the Debtors filed their motion to set the last day to file proofs of claim

                                                                 15   (the “Claims Bar Date Motion”) [Docket No. 227]. By the Claims Bar Date Motion, the Debtors

                                                                 16   request that the Court establish, inter alia, a general bar date thirty (30) days following service of

                                                                 17   notice of the last date and time by which all creditors of the Debtors must file proofs of claim. A

                                                                 18   hearing on the Claims Bar Date Motion is scheduled for February 27, 2019.

                                                                 19   G.        LITIGATION

                                                                 20             The Debtors are currently involved in pending litigations in multiple courts in Southern

                                                                 21   California. The Debtors have filed notices of stay in those cases, and will continue to monitor their

                                                                 22   status.

                                                                 23   H.        AVOIDANCE ACTION

                                                                 24             The Debtors will review any potential avoidance actions and do not seek a deadline to file

                                                                 25   such actions at this juncture of the cases. Pursuant to the terms of an agreement reached with the

                                                                 26   Committee, avoidance actions will be pursued by the Committee under a plan.

                                                                 27   I.        UNEXPIRED LEASES AND EXECUTORY CONTRACTS

                                                                 28             The deadline to assume, assume and assign, or reject nonresidential real property leases was

                                                                      DOCS_LA#318034.1 76135/001                         6
                                                                                                                                        UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09              Desc
                                                                                                    Main Document    Page 7 of 19


                                                                  1   December 27, 2018. On December 26, 2018, the Debtors filed their motion (the “Lease Extension

                                                                  2   Motion”) to extend the time to assume, assume and assign, or reject the leases for an additional 90

                                                                  3   days, through and including March 27, 2019, or the date of entry of an order confirming a plan,

                                                                  4   whichever is earlier [Docket No. 174]. No objections to the Lease Extension Motion were received.

                                                                  5   An order approving the Lease Extension Motion is currently pending before this Court.

                                                                  6           On February 6, 2019, Ruby’s Huntington Beach filed its motion (the “HB Assumption

                                                                  7   Motion”) to approve the stipulation between Ruby’s Huntington Beach and the City of Huntington

                                                                  8   Beach to assume the lease for the Ruby’s Diner located in Huntington Beach [Docket No. 233]. A

                                                                  9   hearing on the HB Assumption Motion is scheduled for February 27, 2019.

                                                                 10           On February 6, 2019, RDI, Ruby’s Oceanside and Ruby’s Palm Springs filed their motion

                                                                 11   (the “OC and PS Lease Assumption Motion”) to assume the leases for the Ruby’s Diners located in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Oceanside and Palm Springs [Docket No. 232]. A hearing on the OC and PS Lease Assumption
                                        COSTA MESA, CALIFORNIA




                                                                 13   Motion is scheduled for February 27, 2019.
                                          ATTORNEYS AT LAW




                                                                 14           The Debtors have reached an agreement with a third party to assume and assign the

                                                                 15   nonresidential real property lease for the Ruby’s Diner located in Laguna Hills, and to sell a limited

                                                                 16   amount of furniture, fixtures and equipment to the assignee for $14,000. The agreement to assume

                                                                 17   and assign the Laguna Hills lease has the agreement of the landlord, and includes an agreement to

                                                                 18   resolve the landlord’s claims against the Debtors. The Debtors anticipate filing a motion with

                                                                 19   respect to assumption and assignment of the Laguna Hills lease, sale of the FF&E and resolution of

                                                                 20   the landlord’s claims by the end of this week, and will request that the Court hear the motion on a

                                                                 21   shortened time, to be heard with the other matters scheduled for hearing on February 27, 2019.

                                                                 22   H.      PLAN AND DISCLOSURE STATEMENT

                                                                 23           The Debtors (together with RFS) are in the process of drafting and contemplate filing a joint

                                                                 24   plan in the near term to restructure their financial affairs. The terms of such plan – and the funding

                                                                 25   thereof – are contemplated to be materially in accordance with the terms of the Plan Support

                                                                 26   Agreement and a term sheet agreement reached with the Committee.

                                                                 27

                                                                 28

                                                                      DOCS_LA#318034.1 76135/001                       7
                                                                                                                                     UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09          Desc
                                                                                                    Main Document    Page 8 of 19


                                                                  1   Dated:     December 12, 2019                PACHULSKI STANG ZIEHL & JONES LLP

                                                                  2

                                                                  3                                               By:    /s/ William N. Lobel
                                                                                                                         William N. Lobel
                                                                  4                                                      Attorneys for Ruby’s Diner, Inc., et al.,
                                                                                                                         Debtors and Debtors-in-Possession
                                                                  5

                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA#318034.1 76135/001                     8
                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB                Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09                           Desc
                                                                                                        Main Document    Page 9 of 19


                                                                  1                                DECLARATION OF DOUGLAS S. CAVANAUGH

                                                                  2
                                                                                 I, Douglas S. Cavanaugh, hereby declare that the following is true and correct to the best of
                                                                  3
                                                                      my knowledge, information and belief:
                                                                  4
                                                                                 1.       I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Diner, Inc., a
                                                                  5
                                                                      California corporation, the above-captioned debtor and debtor-in-possession (“RDI”). I have served
                                                                  6
                                                                      in the capacity of CEO since RDI’s incorporation in 1985. I am also a 60% shareholder of RDI.
                                                                  7
                                                                                 2.       On August 28, 2018, Ruby’s SoCal Diners, LLC, a Delaware limited liability
                                                                  8
                                                                      company (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company
                                                                  9
                                                                      (“Quality”); Ruby’s Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington
                                                                 10
                                                                      Beach”); Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”);
                                                                 11
                                                                      Ruby’s Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      Springs, Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively, the “SoCal
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Debtors”), filed chapter 11 cases.
                                                                 14
                                                                                 3.       On September 5, 2018, RDI filed a related chapter 11 case. RDI and the SoCal
                                                                 15
                                                                      Debtors are referred to herein as the “Debtors.”
                                                                 16
                                                                                 4.       On September 5, 2018, the Court entered an order jointly administering the Debtors’
                                                                 17
                                                                      Cases, with RDI designated as the lead debtor.
                                                                 18
                                                                                  5.      No party has requested the appointment of a trustee or examiner in the Debtors’
                                                                 19
                                                                      cases. On September 19, 2018, the Office of the United States Trustee (the “UST”) appointed an
                                                                 20
                                                                      official committee of unsecured creditors in the RDI case (the “Committee”).
                                                                 21
                                                                                  6. On September 5, 2018, Ruby’s Franchise Systems, Inc., a California corporation
                                                                 22
                                                                      (“RFS”), an entity affiliated with the Debtors through common ownership and control, commenced a
                                                                 23
                                                                      separate chapter 11 proceeding.
                                                                 24
                                                                                 7.       I submit this declaration (the “Declaration”) in support of the Debtors’ updated
                                                                 25
                                                                      chapter 11 status report (the “Status Report”) to which this Declaration is appended.3 Except as
                                                                 26
                                                                      otherwise indicated, all statements in this Declaration are based upon my review of the Debtors’
                                                                 27
                                                                      books and records, relevant documents and other information prepared or collected by the Debtors’
                                                                 28
                                                                      3
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Status Report, as applicable.

                                                                      DOCS_LA#318034.1 76135/001                                  9
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09            Desc
                                                                                                    Main Document    Page 10 of 19


                                                                  1   employees, or my opinion based on my experience with the Debtors’ operations and financial

                                                                  2   condition.

                                                                  3           8.       On December 17, 2018, the Debtors filed their monthly operating reports for the

                                                                  4   accounting period ending December 2, 2018. On January 14, 2019, the Debtors filed their monthly

                                                                  5   operating reports for the accounting period ending December 30, 2018. On February 12, 2019, the

                                                                  6   Debtors filed their monthly operating reports for the accounting period ending January 28, 2019.

                                                                  7           9.       The UST quarterly fees for the quarter ending December 31, 2018 have been paid.

                                                                  8           10.      On December 11, 2018, the Debtor entered into a stipulation with the UST, the

                                                                  9   Committee and Opus Bank resolving the objections to the application to employ Pachulski Stang

                                                                 10   Ziehl & Jones LLP as the Debtors’ insolvency counsel (the “PSZJ Application”) [Docket No. 157]

                                                                 11   and, on December 12, 2018, the Court entered its order granting the PSZJ Application [Docket No.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   170].
                                        COSTA MESA, CALIFORNIA




                                                                 13           11.      On December 18, 2018, the Court held a hearing on the application to employ
                                          ATTORNEYS AT LAW




                                                                 14   GlassRatner Advisory Group (“GlassRatner”) as financial advisor to RDI (the “GlassRatner

                                                                 15   Application”). At that hearing, the Court requested certain modifications to the GlassRatner

                                                                 16   Application, and on January 18, 2019, GlassRatner filed a supplemental declaration in support of the

                                                                 17   GlassRatner Application [Docket No. 213]. A hearing on the GlassRatner Application is scheduled

                                                                 18   for February 27, 2019.

                                                                 19           12.      On January 16, 2019, Donlin Recano & Company (“DRC”) filed a supplemental

                                                                 20   declaration in support of the Debtors’ application to employ DRC as their claims and noticing agent

                                                                 21   (the “DRC Application”) [Docket No. 204]. A hearing on the DRC Application is scheduled for

                                                                 22   February 27, 2019.

                                                                 23           13.      The Debtors have retained AFP Saddington LLP (“AFP Saddington”) as their

                                                                 24   accountants for the purpose of preparing the Debtors’ 2017 Federal and State tax returns. The

                                                                 25   Debtors are working with AFP Saddington to finalize its employment application.

                                                                 26           14.      The Debtors anticipate retaining G&R Bookkeeping to provide general bookkeeping

                                                                 27   services to the Debtors. The Debtors are working with G&R Bookkeeping to finalize its

                                                                 28   employment application.

                                                                      DOCS_LA#318034.1 76135/001                      10
                                                                                                                                     UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09               Desc
                                                                                                    Main Document    Page 11 of 19


                                                                  1           15.      Since the Petition Dates, the Debtors have continued to operate their business in the

                                                                  2   ordinary course without material change from their pre-petition operations. The Debtors’ major

                                                                  3   assets and liabilities remain substantially the same as described in the Prior Status Reports.

                                                                  4           16.      With respect to RDI, the following entities claim an interest in RDI’s cash collateral:

                                                                  5   (1) Credit Management Association, as collateral agent for RDI’s noteholders; (2) the Internal

                                                                  6   Revenue Service; (3) Pillsbury Winthrop Shaw Pittman LLP; and (4) Family Tree Produce (PACA

                                                                  7   claimant). In the SoCal Debtors’ cases, the following entities assert an interest in some or all of the

                                                                  8   SoCal Debtors’ cash collateral: (1) Opus Bank; (2) C&C Partnership; (3) Pillsbury Winthrop Shaw

                                                                  9   Pittman LLP; (4) Plaza Bonita, LLC; and (5) Family Tree Produce (PACA claimant).

                                                                 10           17.      On December 18, 2018, Opus Bank filed its third stipulation between Opus Bank and

                                                                 11   the SoCal Debtors authorizing the use of cash collateral (the “Opus Third Cash Collateral
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Stipulation”) [Docket No. 163], and on December 18, 2018, the Court entered its order granting the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Opus Third Cash Collateral Stipulation [Docket No. 165]. A hearing on the SoCal Debtors’
                                          ATTORNEYS AT LAW




                                                                 14   continued use of cash collateral is scheduled for February 27, 2019.

                                                                 15           18.      On September 10, 2018 and December 20, 2018, the Court entered orders approving

                                                                 16   RDI’s use of cash collateral on an interim basis [Docket Nos. 30 and 169]. A hearing on RDI’s

                                                                 17   continued use of cash collateral is scheduled for February 27, 2019.

                                                                 18           19.      On January 8, 2019, the Debtors filed a motion seeking approval of, among other

                                                                 19   things, debtor-in-possession financing from Steven L. Craig (the “DIP Lender”) in the amount of $2

                                                                 20   million (which was to be utilized not only to support operations of the certain of the Debtors during

                                                                 21   the pendency of their chapter 11 cases, but also amounts necessary to make effective date payments

                                                                 22   under a chapter 11 plan contemplated by a Plan Support Agreement entered into between RDI, RFS,

                                                                 23   myself and Ralph Kosmides (the founders of Ruby’s), and Mr. Craig (the “Prior DIP Motion”)

                                                                 24   [Docket No. 185]. In addition to seeking approval of the $2 million loan, the Prior DIP Motion also

                                                                 25   requested approval of the RDI’s assumption of and entry into the Plan Support Agreement, approval

                                                                 26   of a break-up fee and approval of a “post-petition netdown” process pursuant to which the amounts

                                                                 27   due among the Debtor, RFS and the Ruby’s franchisees could be trued-up and funds could flow into

                                                                 28   the estates (defined herein as the “Post-Petition Netdown”). The Prior DIP Motion was supported by

                                                                      DOCS_LA#318034.1 76135/001                        11
                                                                                                                                       UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09              Desc
                                                                                                    Main Document    Page 12 of 19


                                                                  1   the Committee, but was opposed by Opus Bank and Pillsbury Winthrop Shaw Pittman LLP.

                                                                  2           20.      Following discussion among the parties, and in an attempt to address the objections to

                                                                  3   the Prior DIP Motion which threatened to derail the forward movement of the Debtors’ chapter 11

                                                                  4   cases, RDI determined to enter into a more limited debtor-in-possession loan (with RDI as the only

                                                                  5   borrowing entity) in the amount of $200,000 – which is the minimum amount necessary to fund

                                                                  6   RDI’s operations pending confirmation of a plan. The SoCal Debtors are not parties to the $200,000

                                                                  7   DIP loan, nor do their assets serve as collateral for the DIP Loan.

                                                                  8           21.      On February 6, 2019, RDI filed its motion seeking approval of the $200,000 DIP loan

                                                                  9   from the DIP Lender (the “RDI DIP Motion”) [Docket No. 235]. Concurrently therewith, the

                                                                 10   Debtors filed a withdrawal of the Prior DIP Motion and its more expansive relief (i.e., the Debtors

                                                                 11   no longer seek approval of the $2 million loan, the Plan Support Agreement or the break-up fee).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           22.      RDI, however, by way of a stand-alone motion filed concurrently with the RDI DIP
                                        COSTA MESA, CALIFORNIA




                                                                 13   Motion, seeks approval of the Post-Petition Netdown process for which approval was previously
                                          ATTORNEYS AT LAW




                                                                 14   sought by way of the Prior DIP Motion. In this regard, on February 6, 2019, RDI filed its motion

                                                                 15   (the “Post-Petition Netdown Motion”) [Docket No. 234], pursuant to which RDI seeks an order

                                                                 16   authorizing it to honor post-petition obligations between and among RDI, RFS and the Ruby’s®

                                                                 17   franchisees/licensees (the “Franchisees”) in accordance with the “Post-Petition Netdown” process

                                                                 18   described therein, on account of: (i) RDI’s post-petition reimbursement obligations to the

                                                                 19   Franchisees in connection with RDI’s gift card programs (ii) the Franchisees’ obligations under the

                                                                 20   franchise agreements between the Franchisees and RFS, specifically with respect to the payment of

                                                                 21   the franchise royalties and advertising fund obligations due thereunder, and (iii) the license fee

                                                                 22   payable to RDI by RFS pursuant to the license agreement between them (which amounts to 25% of

                                                                 23   the Franchise Royalties paid to RFS).

                                                                 24           23.      It is my understanding that the Committee supports approval of the $200,000 DIP

                                                                 25   loan as requested by the RDI DIP Motion (and also supports the Post-Petition Netdown Motion). In

                                                                 26   addition, the Debtors believe that the objections raised by Opus Bank and Pillsbury in connection

                                                                 27   with the Prior DIP Motion have been resolved as a result of the limited relief requested by way of

                                                                 28   the RDI DIP Motion (and that, regardless, Opus Bank does not have standing with respect to the

                                                                      DOCS_LA#318034.1 76135/001                       12
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09                Desc
                                                                                                    Main Document    Page 13 of 19


                                                                  1   RDI DIP Motion as it is not a creditor of RDI, the only borrower under the $200,000 DIP loan).

                                                                  2           24.      Hearings on the approval of the RDI DIP Loan and the Post-Petition Netdown Motion

                                                                  3   are scheduled for February 27, 2019.

                                                                  4           25.      On December 26, 2018, the Debtors filed their Motion to Extend Exclusivity Period

                                                                  5   for Filing a Chapter 11 Plan and Disclosure Statement (the “Exclusivity Motion”) [Docket No. 175].

                                                                  6   On January 9, 2019, Opus Bank filed its opposition to the Exclusivity Motion (the “Opus

                                                                  7   Opposition”) [Docket No. 192]. A hearing on the Exclusivity Motion is scheduled for February 27,

                                                                  8   2019.

                                                                  9           26.      On January 29, 2019, the Debtors filed their motion to set the last day to file proofs of

                                                                 10   claim (the “Claims Bar Date Motion”) [Docket No. 227]. By the Claims Bar Date Motion, the

                                                                 11   Debtors request that the Court establish, inter alia, a general bar date thirty (30) days following
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   service of notice of the last date and time by which all creditors of the Debtors must file proofs of
                                        COSTA MESA, CALIFORNIA




                                                                 13   claim. A hearing on the Claims Bar Date Motion is scheduled for February 27, 2019.
                                          ATTORNEYS AT LAW




                                                                 14           27.      The Debtors are currently involved in pending litigations in multiple courts in

                                                                 15   Southern California. The Debtors have filed notices of stay in those cases, and will continue to

                                                                 16   monitor their status.

                                                                 17           28.      The Debtors will review any potential avoidance actions and do not seek a deadline to

                                                                 18   file such actions at this juncture of the cases. Pursuant to the terms of an agreement reached with the

                                                                 19   Committee, avoidance actions will be pursued by the Committee under a plan.

                                                                 20           29.      The deadline to assume, assume and assign, or reject nonresidential real property

                                                                 21   leases was December 27, 2018. On December 26, 2018, the Debtors filed their motion (the “Lease

                                                                 22   Extension Motion”) to extend the time to assume, assume and assign, or reject the leases for an

                                                                 23   additional 90 days, through and including March 27, 2019, or the date of entry of an order

                                                                 24   confirming a plan, whichever is earlier [Docket No. 174]. No objections to the Lease Extension

                                                                 25   Motion were received. It is my understanding that an order approving the Lease Extension Motion

                                                                 26   is currently pending before this Court.

                                                                 27           30.      On February 6, 2019, Ruby’s Huntington Beach filed its motion (the “HB

                                                                 28   Assumption Motion”) to approve the stipulation between Ruby’s Huntington Beach and the City of

                                                                      DOCS_LA#318034.1 76135/001                        13
                                                                                                                                       UPDATED CHAPTER 11 STATUS REPORT
Case 8:18-bk-13311-CB   Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09   Desc
                         Main Document    Page 14 of 19
        Case 8:18-bk-13311-CB                   Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09                                      Desc
                                                 Main Document    Page 15 of 19



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: UPDATED CHAPTER 11 STATUS REPORT
DATED FEBRUARY 12, 2019; DECLARATION OF DOUGLAS S. CAVANAUGH IN SUPPORT THEREOF
thereof will be served or was served (a) on the judge in chamber in the form and manner required by LBR
5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
2/12/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 2/12/2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 2/12/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/12/2019                    Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09                                      Desc
                                                 Main Document    Page 16 of 19


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com,
        carolod@ballardspahr.com;hubenb@ballardspahr.com;Pollack@ballardspahr.com
       Meghan Canty mcanty@tocounsel.com, lhyska@tocounsel.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        csheets@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com, candy.kleiner@pillsburylaw.com
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com


2. SERVED BY UNITED STATES MAIL:

SEE SERVICE LIST ATTACHED.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
             Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09                    Desc
                                               Main Document    Page 17 of 19
                                                                                                                 
      MGP FUND X LAGUNA HILLS, LLC, A                     GRIT DEVELOPMENT                       CITY OF HUNTINGTON BEACH 
    DELAWARE LIMITED LIABILITY COMPANY             OFFICER DIRECTOR MANAGER AGENT          ATTN:  KELLEE FRITZAL, DEPUTY DIRECTOR, 
     OFFICER DIRECTOR MANAGER AGENT                 201 NORTH PALM CANYON DRIVE,              OFFICE OF BUSINESS DEVELOPMENT 
     425 CALIFORNIA STREET, 10TH FLOOR                         SUITE 200                                  PO BOX 190 
          SAN FRANCISCO, CA  94104                      PALM SPRINGS, CA  92262                HUNTINGTON BEACH, CA  92648 
                                                                                           
      ASAP DRAIN GUYS AND PLUMBING                CALIFORNIA NEWSPAPERS PARTNERSHP               CROUDACE AND DIETRICH LLP 
      OFFICER DIRECTOR MEMBER AGENT                ORANGE COUNTY REGISTER RIVERSIDE         VIRGINIA CROUDACE OFFICER DIR MGR 
          999 RANCHEROS DR, STE B                       OFFICER DIR MGR AGENT                               AGENT 
            SAN MARCOS CA 92069                         2190 S TOWNE CENTRE PL               2151 MICHAELSON DRIVE, SUITE 162 
                                                           ANAHEIM CA 92806                            IRVINE, CA  92612 
                                                                                           
     CUSTOM BUSINESS SOLUTIONS INC            DM DOBKIN INC DBA MR ROOTER PLUMBER                    DORSEY & WHITNEY LLP 
    ANTHONY GARTUNG OFFICER DIR MGR             OFFICER DIRECTOR MANAGER AGENT                           JOHN S BAKER 
                AGENT                            PO BOX 338PALM DESERT CA 92261                     600 ANTON BLVD STE 2000 
       12 MORGAN IRVINE CA B 92618                                                                    COSTA MESA CA 92626 

                                                                                           
ECOTECH REFRIGERATION AND HVAC INC                      EDISON FIRE PROTECTION                         FACILITEC WEST 
  OFFICER DIRECTOR MANAGER AGENT                   OFFICER DIRECTOR MANAGER AGENT           MARIAN BECHTOL OFFICER DIR MGR AGENT 
         1630 SUNKIST ST, STR R                          3621 EAGLE ROCK BLVD                           PO BOX 6008 
          ANAHEIM CA 92806                               LOS ANGELES CA 90065                        SAN PEDRO CA 90734 
                    
                                                                                                                 
        G & G BOOKKEEPING INC                              GARDA CL WEST INC                       HARBOR DISTRIBUTING LLC 
GLYNIS RAMIREZ OFFICER DIR MGR AGENT              SUSAN LOETELLOFFICER DIR MGR AGENT          DBA GATE CITY BEVERAGE DISTRIBUTION 
        19602 COUNTRY LAKE DR                               LOCKBOX 233209                               PO BOX 842685 
          MAGNOLIA TX 77355                               3209 MOMENTUM PL                           LOS ANGELES CA 90084 
                                                            CHICAGO IL 60689 
                                                                                                                 
                  LAKE AIR                             MICHAEL ROBERT WILSON                             MICROCOOL INC 
     OFFICER DIRECTOR MANAGER AGENT                   DBA WILSON CONSTRUCTION                  OFFICER DIRECTOR MANAGER AGENT 
             583 OLEANDER RD                               14302 YORBA ST                        72216 NORTHSORE ST, #103‐104 
          PALM SPRINGS CA 92264                            TUSTIN CA 92780                         THOUSAND PALMS CA 92276 
                                                                                                                 
                                                                                                                 
        MINUTEMAN INDUSTRIES INC                       NATIONAL PLASTIC CO INC                      OFFICE OF THE US TRUSTEE 
       LINDY OFFICER DIR MGR AGENT                BRYAN CARR OFFICER DIR MGR AGENT                      MICHAEL HAUSER 
               PO BOX 4983                                15505 CORNET AVE                    411 WEST FOURTH STREET, SUITE 7160 
          GARDEN GROVE CA 92842                       SANTA FE SPRINGS CA 90670                       SANTA ANA CA 92701 

                                                                                                                 
        OPTIMAL BIOFUELS INC            PRECISION AIR COOLING AND HEATING SVC                   PRUDENTIAL OVERALL SUPPLY INC 
DONOVAN SAFAEL OFFICER DIR MGR AGENT                       LLC                                 OFFICER DIRECTOR MANAGER AGENT 
             PO BOX 10986                          SCOTT DEN HARTOG                                    1661 ALTON PKWY 
       NEWPORT BCH. CA 92658                        247 PLUMBERS RD                                     IRVINE CA 92606 
                                                   COLUMBIA SC 29203 
                                                                                                                
        SOUTHWEST PLUMBING                       SPECIALTY COOLING INC                          STACEY'S REFRIGERATION AND AIR 
  OFFICER DIRECTOR MANAGER AGENT          OFFICER DIRECTOR MANAGER AGENT                                 CONDITIONING 
           31410 RESERVE DR                     1661 MARTENS RIVER CIR                         OFFICER DIRECTOR MANAGER AGENT 
      THOUSAND PALMS CA 92276                            UNIT M                                           PO BOX 232 
                                               FOUNTAIN VALLEY CA 92708                          DESERT HOT SPRINGS CA 92240 
                                                                                                                
     STARWEST PARKWAY MALL LP                         THE PAPER CO                                       UNION BANK N 
         DANIAL TOSCANO ESQ               OFFICER DIRECTOR MANAGER AGENT                       OFFICER DIRECTOR MANAGER AGENT 
            PO BOX 844767                             PO BOX 17807                                       PO BOX 650349 
      LOS ANGELES CA 90084‐4767                      IRVINE CA 92623                                    DALLAS TX 75265 
          Case 8:18-bk-13311-CB             Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09                Desc
                                             Main Document    Page 18 of 19
                                                                                                              
         US FOODS ‐ LA MIRADA                         3 WIRE GROUP INC                        AIRE RITE AIR CONDITIONING 
BRIAN SONDHEIM OFFICER DIR MGR AGENT          OFFICER DIRECTOR MANAGER AGENT            DAVE LANGSTON OFFICER DIR MGR AGENT 
       540 NORTHEAST LANDON RD                             NW 7964                               15122 BOLSA CHICA ST 
            BELFAIR WA 98528                             PO BOX 1450                          HUNTINGTON BCH. CA 92649 
                                                 MINNEAPOLIS MN 55485‐7964 
                                                                                                           
        BERKELEY INSURANCE CO                         C & C PARTNERSHIP               CALIFORNIA RESTAURANT MUTUAL BENEFIT 
  OFFICER DIRECTOR MANAGER AGENT                        RONALD CLEAR                                   CORP. 
          475 STEAMBOAT RD                                 56 TESLA                               DAVID JOHNSON 
                  FL 1                                 IRVINE CA 92618                     430 N VINEYARD AVE, SUITE 102 
         GREENWICH CT 06830                                                                      ONTARIO, CA  91764 
                                                                                                           
             CINTAS CORP                     COMPEAT INC Moved per FEDEX 1‐10‐19      COOLAIRTEK AIR CONDITIONING AND REFRI 
  OFFICER DIRECTOR MANAGER AGENT              OFFICER DIRECTOR MANAGER AGENT             OFFICER DIRECTOR MANAGER AGENT 
             PO BOX 29059                             773 SAN MARIN DR                             1540 LELAND ST 
        PHOENIX AZ 85038‐9059                              STE 2320                             BEAUMONT CA 92223 
                                                      NOVATO CA 94945 
                                                                                                           
       CREDIT MANAGERS ASSOC.                 EMPLOYMENT DEVELOPMENT DEPT.                 FIRST INSURANCE FUNDING CORP 
          ATTN: ADJUSTMENTS                      BANKRUPTCY GROUP MIC 92 E                OFFICER DIRECTOR MANAGER AGENT 
 303 NORTH GLEN OAK BLVD., SUITE 200                    PO BOX 826880                                PO BOX 7000 
           BURBANK CA 91502                      SACRAMENTO CA 94280‐0001                    CAROL STREAM IL 60197‐7000 

                                                                                                            
  FRANCHISE TAX BOARD BANKRUPTCY             FRANCHISE TAX BOARD CHIEF COUNSEL                     GASKETS USA LLC 
               SECTION                          C/O GENERAL COUNSEL SECTION               OFFICER DIRECTOR MANAGER AGENT 
              MS: A‐340                            PO BOX 1720, MS: A‐260                       10741 SHERMAN WAY 
             PO BOX 2952                       RANCHO CORDOVA CA 95741‐1720                              #3 
     SACRAMENTO CA 95812‐2952                                                                    SUN VALLEY CA 91352 
                                                                                                            
 GENE PHELPS DBA US AIR CONDITIONING            INDUSTRIAL ELECTRIC SEVICE INC                       KATE NAPOLI 
  OFFICER DIRECTOR MANAGER AGENT              OFFICER DIRECTOR MANAGER AGENT                 19512 POMPANO LANE # 108 
        4517 BIRCHWOOD AVE                            5662 ENGINEER DR                      HUNTINGTON BEACH CA 92648 
         SEAL BEACH CA 90740                      HUNTINGTON BCH. CA 92649 

                                                                                                             
       INTERIOR RESOURCES INC                       INTERNAL REVENUE SVC                        INTERNAL REVENUE SVC 
  OFFICER DIRECTOR MANAGER AGENT              CENTRALIZED INSOLVENCY OPERATION                  INSOLVENCY STOP 5022 
       489‐20 JOHNSON AVENUE                             PO BOX 7346                             300 N LOS ANGELES ST 
          BOHEMIA NY 11716                       PHILADELPHIA PA 19101‐7346                             RM 406 
                                                                                                 LOS ANGELES CA 90012 
                                                                                                             
        INTERNAL REVENUE SVC                      INTERNAL REVENUE SVC                       JANI‐KING OF CALIFORNIA INC 
       OFFICE OF CHIEF COUNSEL                            AGENT                           OFFICER DIRECTOR MANAGER AGENT 
  10TH ST AND PENNSYLVANIA AVE NW                    2970 MARKET ST                                   FILE 749318 
        WASHINGTON DC 20530                         MAIL STOP 5‐Q30133                        LOS ANGELES CA 90074‐9318 
                                               PHILADELPHIA PA 19104‐5016 
                                                                                                           
        KLM MANAGEMENT CO                      MAINTENANCE BUILDING SVC                   MIGUEL CANTU SOLANO (ntc of move 
        DBA AMCOM FOOD SVC                VICTOR SANTANAOFFICER DIR MGR AGENT                         1/31/19) 
          14120 E VLY BLVD                             1665 E 4TH ST                        DBA MCPAINTING HANDYMAN 
         LA PUENTE CA 91746                              STE 104B                                2015 CATALINA AVE 
                                          SANTA ANA CA 92701 Retrn’d Mail 1/9/18                   VISTA CA 92084 
                                                                                                           
              NUC02 LLC                               OAK GROVE PTA                               RESCUE ROOTER 
  OFFICER DIRECTOR MANAGER AGENT          OAK GROVE ELEMENTARY PTA PRESIDENT              T NELSON OFFICER DIR MGR AGENT 
            PO BOX 417902                            22705 SANBORN                                 9895 OLSON DR 
       BOSTON MA 02241‐7902                        ALISO VIEJO CA 92656                                 STE A 
                                                                                                SAN DIEGO CA 92121 
             Case 8:18-bk-13311-CB            Doc 244 Filed 02/12/19 Entered 02/12/19 13:21:09               Desc
                                               Main Document    Page 19 of 19
                                                                                                            
            SAN DIEGO COUNTY                          SHOES FOR CREWS LLC                    SOUTH CITY MECHANICAL INC 
         TREASUER TAX COLLECTOR                 OFFICER DIRECTOR MANAGER AGENT            OFFICER DIRECTOR MANAGER AGENT 
          1600 PACIFIC HIGHWAY                            PO BOX 504634                              8822 TROY ST 
                 RM 162                               SAINT LOUIS MO 63150                     SPRING VALLEY CA 91977 
           SAN DIEGO CA 92101 
                                                                                                           
      SOUTHERN CALIFORNIA EDISON                 UNITED STATES ATTORNEY'S OFFICE            UNITED STATES DEPT. OF JUSTICE 
    OFFICER MANAGER DIRECTOR AGENT                  300 NORTH LOS ANGELES ST                    BEN FRANKLIN STATION 
               PO BOX 300                         FEDERAL BUILDING, ROOM 7516                        PO BOX 683 
           ROSEMEAD CA 91771                          LOS ANGELES CA 90012                      WASHINGTON DC 20044 

                                                                                                            
           WASSERTROM CO INC                           CITY OF OCEANSIDE                           ANETTE W JARVIS 
    OFFICER DIRECTOR MANAGER AGENT                ATTN PROPERTY MANAGEMENT                      DORSEY & WHITNEY LLP 
              477 S FRONT ST                       300 NORTH COAST HIGHWAY                   111 SOUTH MAIN STREET, 21 FL 
           COLUMBUS OH 43215                          OCEANSIDE CA  90254                      SALT LAKE CITY UT  84111 

                                                                                                            
     MISSION VALLEY SHOPPINGTOWN LLC                     REEF SYSTEMS INC                           PURITAN BAKERY 
     OFFICER DIRECTOR MANAGER AGENT             OFFICER DIRECTOR MANAGNER AGENT            JIM STONE OFFICER DIR MGR AGENT 
    2049 CENTURY PARK EAST, 41ST FLOOR                2931 GRACE LANE, UNIT G                      1624 E CARSON ST 
           LOS ANGELES, CA  90067                      COSTA MESA CA  92626                        CARSON CA 90745 
                       
                                                                                                            
              DAN MCALLISTER                    CREDIT MANGEMENT ASSOCIATIONS             CREDIT MAMANGMENT ASSOCIATIONS 
         TREASURER‐TAX COLLECTOR                KIMBERLY A. LAMBERTY, PRESIDENT                      MIKE JONICH 
        ATTENTION: BANKRUPTCY DESK                 3110 W. CHEYENNE AVENUE                     40 EAST VERDUGO AVENUE 
      1600 PACIFIC HIGHWAY, ROOM 162                         STE 100                               BURBANK CA 91502 
            SAN DIEGO, CA 92101                    NORTH LAS VEGAS, CA 89032                                
                                                                                       
                                                                                       




                                                                                       
                                                                                       




                                                                                       
                                                                                       




                                                                                       
                                                                                       




                                                                                       
